UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported:February 1, 2010 COACHMEN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) INDIANA 1-7160 35-1101097 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation or organization) Identification No.) 2831 Dexter Drive, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) (574) 266-2500 (Registrant’s telephone number, including area code) N / A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.02TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT On February 1, 2010, that certain Shareholder Rights Agreement, dated as of January 5, 2000, as amended on or about August 13, 2001 and further amended on October 26, 2009 (as amended, the “2000 Rights Agreement”), by and between the Company and Continental Stock Transfer & Trust Company (as successor rights agent to First Chicago Trust Company of New York and National City Bank), as Rights Agent, and all Rights granted to shareholders of the Company pursuant to the terms of the 2000 Rights Agreement, expired as of the close of business on February 1, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COACHMEN INDUSTRIES, INC. Date: February 2, 2010 By: /s/ James T. Holden James T. Holden, Secretary Printed Name and Title
